      Case 3:20-cv-00231 Document 7 Filed 07/02/20 Page 1 of 1 PageID #: 28




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

Todd Sergent,
             Plaintiff,

vs.                                                         Civil Action No.: 20-00231

JPMorgan Chase Bank, N.A. and
United Collection Bureau, Inc.,
              Defendants.

                                NOTICE OF SETTLEMENT

       The Plaintiff, Todd Sergent, by counsel, hereby submits notice to the Court that the

matters at issue between him and JPMorgan Chase Bank, N.A. and United Collection Bureau,

Inc. in the present action have been compromised, agreed, and settled. The parties shall submit

an Agreed Order of Dismissal in a timely manner.



Dated: July 2, 2020



Respectfully submitted,

By: /s/Megan A. Patrick
Benjamin M. Sheridan (WVSB #11296)
Megan A. Patrick (WVSB #12592)
Klein & Sheridan, LC
3566 Teays Valley Road
Hurricane, WV 25526
T: (304) 562-7111
F: (304) 562-7115
E: mpatrick@kswvlaw.com
Counsel for Plaintiff
